Citation Nr: 1611127	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  06-11 224	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for osteoarthritis of the spine with disc bulge L5-S1, T11-T12.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran, had active duty service in the U.S. Navy from April 1996 to May 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2015, the Board remanded this matter to schedule the Veteran for a VA examination.  The record reflects that the Veteran underwent a VA examination in September 2015; thus, there was substantial compliance with the September 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran's pre-existing lumbar spine disability was noted at entry into service.

2. The record contains clear and unmistakable evidence that any increase in severity of the Veteran's pre-existing lumbar spine disability was not beyond the natural progression of the disease.


CONCLUSION OF LAW

A lumbar spine disability, to include osteoarthritis of the spine with disc bulge L5-S1, T11-T12, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in March 2005.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  Additionally, the VA examination he underwent in September 2015 is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

The Veteran's medical history is significant for two pre-service back injuries, and diagnosis and symptoms of back pain and stiffness that required treatment and hospitalization.  In 1985, prior to service, the Veteran injured her back playing soccer, and was hospitalized for six days following the injury.  An MRI scan of the lumbar spinal cord, dated in January 1986, was within normal limits.  A March 1986 treatment record indicates that the Veteran began chiropractic care at age 12 for back pain.  Private treatment records show that in 1988, she injured her low back in a motor vehicle accident, for which she was also hospitalized.  A May 1995 x-ray study of the lumbosacral spine revealed normal height and alignment of vertebral bodies and disc spaces, negative for post-traumatic or premature degenerative changes, normal sacroiliac joints, and pseudo-articulation of the right L5 transverse process with the sacrum. 

STRs (service treatment records) show that a pre-existing back disorder was "noted" at service entrance.  During the November 1995 service commission examination, the Veteran reported a history of recurrent back pain, and listed a history of low back muscle strain.  The Board notes that the pre-service medical evidence discussed above is included with the service treatment records and stamped in November 1995; therefore, this information was before the service enlistment examiner at the time of examination for service and at service entrance. 

STRs show that during service, the Veteran presented with complaints of back pain on several occasions, including in October 1996, November 1996, March 1997, and September 1998.  During the service separation examination in February 1999, the Veteran reported a history of recurrent back pain. 

Following the February 1999 service separation examination, while still in service, the Veteran injured her low back in a motor vehicle accident in March 1999, which involved muscle spasm along the thoracic spine.  A subsequent treatment record in March 1999 suggests that the Veteran intended to separate from active duty service as soon as the back felt better.  The Veteran separated from service in May 1999. 

VA treatment records from August 2002 show that the Veteran presented with intermittent low back pain over the previous six months.  In January 2003, she reported low back spasms that had been present for two weeks.  In June 2003, the Veteran provided a medical history that was significant for another, post-service, car accident in April 2003, which she stated had aggravated pre-existing back pain that had waxed and waned since the March 1999 motor vehicle accident.  In September 2003, she again reported that low back pain had been worsened by the April 2003 motor vehicle accident.  A separate September 2003 VA treatment record indicates that the Veteran injured the low back after service while at work, and that a corresponding chiropractic visit revealed disc space narrowing at L5-S1.

On the VA DBQ examination in September 2015, the diagnoses included thoracic spine degenerative changes, lumbar degenerative disc disease at L5/S-1 with lumbar spondylosis and without radicular symptoms, and sacroiliac joint osteoarthrosis, bilateral.  The Veteran contended that her car accident in the Navy in 1999 was a major etiologic factor for her current lower back and thoracolumbar spine disability.  The examiner opined that the condition claimed (low back condition) was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  For rationale, the examiner noted that the Veteran had extensive documentation of having problems, pain, and back/flank pain, existing prior to service, for which she received extensive workup, treatment, and hospitalization, and was noted to have a sports-related soccer injury (on multiple occasions) causing a "back pain syndrome", but that her STRs did not suggest other diagnostic issues with the right sided lower back pain than what was already noted prior to service - which was noted as right sided pseudo-arthrosis of the right lumbar L5 segment a.k.a. "sacralization."  

Additionally, on the September 2015 VA DBQ examination, the examiner opined that this was a clear cut case of chronic lower back pain on the right side that was not exacerbated beyond a normal progression for such pain (musculoskeletal, fibromyalgia, etc), and also noted that her case was very well documented at MEPS (military entrance processing station).  The examiner also opined that the Veteran's osteoarthritis with disc bulge at L5/S-1, T11-T12, was less likely than not (less than 50% probability) incurred in or caused by service.  For rationale, the examiner summarized the VBMS file, noting that the Veteran had a pre-existing back and lumbar spine injury which was classified as chronic strain from repetitive trauma (playing soccer) and had included periods of medication, treatment, hospitalization, etc; that she entered service with this back condition; and that her current level of perceived disability was greater than expected for the pathologies noted on current examination, noting that the Veteran did not have radiculopathy or myelopathy on examination.  The examiner also noted that the Veteran had a documented motor vehicular accident towards the end of service, but this was not worked up as part of a major trauma incident, and that she had been followed in primary care clinics and had had basic therapies for her back pain.  The examiner also noted that the Veteran's current state of health was now about 15 years post service, and it would entail pure speculation to determine if the Veteran's current diagnoses were incurred by her service or as part of an aggravation of her chronic lower back pain.  The examiner noted that the Veteran's basic issue of right-sided lumbar pain has continued in a similar way as delineated in her pre-service medical record entries.  In summary, the examiner opined that the stressors or strains of military service or her motor vehicular accidents (experienced during service) were most likely not the primary cause of the Veteran's current condition, but were rather more of an expected consequence of her back pain which was noted prior to service, and also noted that the Veteran's presentation at the time of the examination was a bit more limiting than expected.  The examiner also noted that the Veteran was 46 years old and had some lumbar degenerative disease which was exceedingly common in post-military patients of a similar age.  

Further, in the September 2015 VA DBQ examination report, the examiner provided specific commentary as requested in the remand.  The examiner noted that the Veteran had a 1985 pre-service soccer injury to the low back that required six days of hospitalization, and that this reflected she at least had a significant traumatic strain of the lower back requiring treatments.  The examiner also acknowledged the 1988 pre-service motor vehicle accident that resulted in a low back injury and four days of hospitalization, but indicated that it would require speculation since it occurred in the remote past and workups in the late 1980's were much less than they are today.  The examiner indicated that it was known that the Veteran had limited range of motion in August 1988, that neurological examination was normal, and that she was diagnosed with a thoracolumbar spine strain secondary to the rear-end motor vehicle accident.  The examiner also noted that with regard to STRs, the significance is that the Veteran had similar complaints while in the service as compared to her pre-service medical records in that she had mechanical lower back pain complaints that were not radicular in nature.  The examiner acknowledged that the Veteran had visited the pain clinic and had a primary care provider who was concerned about her back, but that the primary care provider was also concerned with a possible supra-tentorial exacerbation of her condition based on her psychosocial issues at the time.  The examiner noted that the Veteran had at least two car accidents resulting in minor workups of her spine, but that there were no fractures or nerve root impingements documented.  With regard to the question of whether these car accidents aggravated a preexisting condition, the examiner noted that to answer this question would require pure speculation on behalf of this examiner.  The examiner concluded with opining that it was less likely than not that the Veteran's car accidents in the service had aggravated her condition beyond the normal progression of her chronic thoracolumbar spine pain, noting that there was no progression to a more advanced diagnosis such as radiculopathy, myelopathy, neurological compromise, or fracture from these accidents.  

III. Analysis

1. Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to prevail on the issue of service connection for any particular disability, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation of that disorder during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a),(b). 

Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent service.  38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Regarding the question of aggravation of a pre-existing condition, VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153.

Aggravation for purposes of entitlement to VA compensation benefits requires more than that a pre-existing disorder become intermittently symptomatic during service; rather, there must be permanent advancement of the underlying pathology. Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, supra. 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), some issues fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer). 

2. Discussion

The Veteran contends she should be entitled to service connection for her current low back disability, claiming that her low back condition was aggravated during her active service.  She claims that an in-service car accident resulted in chronic low back pain and aggravated her pre-existing low back condition. 

The Board initially notes that the Veteran has a current diagnosis of osteoarthritis with disc bulge at L5/S-1, T11-T12, and lumbar degenerative disc disease at L5/S-1 with lumbar spondylosis; thus she has a current disability. 

Next, the Board must determine whether the Veteran's low back disability was incurred in or aggravated in active service.  In that regard, the Board notes STRs show that a pre-existing back disorder was noted at service entrance; therefore, the presumption of sound condition as it relates to the current back disorder is not applicable.  Because a preexisting back disorder was "noted" upon entrance to active service, service connection may be granted only if it is shown that the back disorder was aggravated by service, that is, if the pre-existing back disorder was chronically worsened in severity beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Thus, in deciding a claim based on aggravation, after having determined the presence of a pre-existing condition, the Board must determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, chronic in nature, of the disability. 

After reviewing the record, the Board concludes that there is clear and unmistakable evidence that the Veteran's pre-existing low back condition was not aggravated in service beyond its natural progression.  In this regard, while STRs do show the Veteran was treated for complaints of low back pain, and that she was involved in two car accidents in service, there was no specific indication in the STRs that there was a worsening of her low back disability beyond the natural progression.  The fact that she complained of low back pain and received treatment alone does not show aggravation of her low back condition beyond the natural progression.  The Board finds that the most probative evidence on the question of whether the Veteran's pre-existing back disability was aggravated in service beyond the natural progression is the 2015 VA examiner's opinion.  In that regard, the VA examiner in 2015 rendered a clear opinion, with supporting rationale, that her active service, to include the in-service car accidents, did not aggravate her low back condition.  Thus, the Board finds the opinion provided by the VA examiner in 2015 to be probative and persuasive of the issue of whether the Veteran's has a current low back condition that was aggravated during active service. The VA examiner's report included a review of the claims folder, noted the Veteran's complaints, cited to specific parts of the record, to include post-service medical records, and provided rationale and an explanation to support the opinion.  Thus, based on this opinion, and the supportive evidence of record, the Board finds that there is clear and unmistakable evidence that the Veteran's low back condition, to include osteoarthritis of the spine with disc bulge L5-S1, T11-T12, was not aggravated beyond its natural progression during service.  38 U.S.C.A. § 1111; 38 U.S.C.A. § 1153. 

The Board acknowledges the Veteran's statements in support of her claim, and notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  The Veteran is certainly capable of describing any low back problems or symptoms she had prior to, during, and after service, and her reports in this regard are considered credible lay evidence of symptomatology.  See Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  However, these lay statements are not considered competent or probative evidence of whether a current low back condition was aggravated during service beyond the natural progression.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of that case.  

In that regard, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, supra.  An example is that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In the instant case, the question of whether the Veteran's pre-existing low back condition was aggravated beyond its natural progression in service is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to understand the nature of the low back condition and how it progresses, and to be able to relate the evidence in treatment records and the reported symptoms into an assessment of whether the condition progressed beyond its normal level.  The Veteran does not have such skill or expertise to make such a complicated determination.  As such, the Board finds that the Veteran's statements as to whether her low back condition was aggravated or increased in severity beyond the natural progression are not competent evidence on this issue.  

The Board also notes that after separation from service, the Veteran filed for service connection for migraines and temporomandibular joint dysfunction (TMJ) only, which she claimed to be associated with the March 1999 in-service motor vehicle accident.  She did not claim service connection for a low back disorder related to the in service motor vehicle accidents.  In the context of the claim for service connection for TMJ, the Veteran stated that the March 1999 accident caused severe, chronic pain on the right side only of the head, neck, shoulder, and rib cage for several months, and after that, localized head and neck pain for three years, but made no mention of her low back. This evidence supports the opinions of record which indicate that the Veteran's low back condition was not chronically aggravated during service beyond the natural progression.

Accordingly, after a review of the evidence, the Board concludes that the record contains clear and unmistakable evidence that the Veteran's pre-existing low back condition was not aggravated beyond its natural progression during his active service.  Thus, the preponderance of the evidence is against the claim of service connection for a low back condition.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a low back disability, to include osteoarthritis of the spine with disc bulge L5-S1, T11-T12, is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


